Case 2:17-cv-11084-SFC-APP ECF No. 141 filed 07/09/19       PageID.3489   Page 1 of 16




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 NELDA KELLOM, as personal
 representative of the estate of
 TERRANCE KELLOM, deceased,
                                               Civil No. 17-cv-11084
                    Plaintiff,
                                               Hon. Sean F. Cox
 v.                                            Mag. Anthony P. Patti

 MITCHELL QUINN, Immigration and
 Customs Enforcement Agent,

                    Defendant.

 AYAD LAW, PLLC                              US ATTORNEYS OFFICE
 Nabih H. Ayad (P59518)                      Brandon C. Helms
 645 Griswold Suite 2202                     Assistant United States Attorney
 Detroit, MI 48226                           211 W. Fort Street, Suite 2001
 P: (313) 983-4600                           Detroit, MI 48226
 F: (313) 983-4665                           T: (313) 226-9639
 ayadlaw@hotmail.com                         brandon.helms@usdoj.gov

  PLAINTIFFS’ MOTION FOR AN ORDER CERTIFYING THE COURT’S
  OPINION AND ORDER OF MAY 21, 2019 AS APPEALABLE PURSUANT
                   TO FED. R. CIV. PRO. 54(b)

       NOW COMES Plaintiffs, by and through their attorneys at Ayad Law,

 PLLC, and hereby moves this honorable Court to enter an order certifying the

 Court’s partial final judgement of May 21, 2019 (ECF No. 112), regarding

 individual Plaintiff Nelda Kellom’s wrongful death claim dismissed pursuant to the

 Federal Torts Claims Act as immediately appealable.


                                         1
Case 2:17-cv-11084-SFC-APP ECF No. 141 filed 07/09/19        PageID.3490   Page 2 of 16




       Plaintiffs’ counsel sought concurrence on the above motion and Defendant’s

 counsel informed Plaintiff’s that they oppose the current motion.

       Plaintiffs rely on the attached brief in support of this Motion.

                                                      Respectfully submitted,

                                                      AYAD LAW, PLLC

                                                      /s/Nabih H. Ayad
                                                      Nabih H. Ayad (P59518)
                                                      645 Griswold Suite 2202
                                                      Detroit, MI 48226
                                                      P: (313) 983-4600
                                                      F: (313) 983-4665
       Dated: July 9, 2019                            ayadlaw@hotmail.com




                                           2
Case 2:17-cv-11084-SFC-APP ECF No. 141 filed 07/09/19       PageID.3491   Page 3 of 16




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 NELDA KELLOM, as personal
 representative of the estate of
 TERRANCE KELLOM, deceased,
                                               Civil No. 17-cv-11084
                     Plaintiff,
                                               Hon. Sean F. Cox
 v.                                            Mag. Anthony P. Patti

 MITCHELL QUINN, Immigration and
 Customs Enforcement Agent,

                     Defendant.

 AYAD LAW, PLLC                              US ATTORNEYS OFFICE
 Nabih H. Ayad (P59518)                      Brandon C. Helms
 645 Griswold Suite 2202                     Assistant United States Attorney
 Detroit, MI 48226                           211 W. Fort Street, Suite 2001
 P: (313) 983-4600                           Detroit, MI 48226
 F: (313) 983-4665                           T: (313) 226-9639
 ayadlaw@hotmail.com                         brandon.helms@usdoj.gov

    BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION FOR AN ORDER
  CERTIFYING THE COURT’S OPINION AND ORDER OF MAY 21, 2019
      AS APPEALABLE PURSUANT TO FED. R. CIV. PRO. 54(b)

       Plaintiff hereby states the following in support of their Motion for an Order

 Certifying the Court’s Opinion and Order of May 21, 2019 as Appealable Pursuant

 to Fed. R. Civ. P. 54(b):




                                         3
Case 2:17-cv-11084-SFC-APP ECF No. 141 filed 07/09/19        PageID.3492    Page 4 of 16




                           PRELIMINARY STATEMENT

       Through no fault of this honorable Court, the Sixth Circuit is looking to

 quickly decide whether or not they may hear Plaintiff’s claim. Plaintiff will be

 asking the Circuit Court to hold in abeyance their decision until after this Court has

 decided the present motion. Plaintiff therefore humbly asks this Court to expedite

 its decision on this motion so that this case may be resolved, in its entirety, as

 quickly as possible.

                                   INTRODUCTION

       This case arises out of the wrongful death of Terrance Kellom at the hands

 of Defendant, a federal agent. Plaintiff Nelda Kellom, Terrance’s mother, brought

 this action on behalf of the estate of Terrance Kellom as its representative and also

 on behalf of herself, for the wrongful death of Terrance, pursuant to Michigan’s

 wrongful death statute.

       Plaintiff Nelda Kellom’s wrongful death claim was dismissed on May 21,

 2019 by this Court pursuant to the Federal Torts Claims Act.

       On May 31, 2019, Plaintiff initiated an appeal of the May 21 decision to the

 Sixth Circuit Court of Appeals.

                             STANDARD OF REVIEW

       Under Rule 54(b) of the Federal Rules of Civil Procedure, a district court

 may, “[w]hen more than one claim for relief is presented in an action, ... direct the


                                           4
Case 2:17-cv-11084-SFC-APP ECF No. 141 filed 07/09/19        PageID.3493   Page 5 of 16




 entry of a final judgment as to one or more but fewer than all of the claims,”

 provided that the court makes “an express determination that there is no just reason

 for delay and upon express direction for the entry of judgment.” Compliance with

 the rule permits immediate appellate review of a district court's judgment even

 though the lawsuit contains unresolved claims. See Gen. Acquisition, Inc. v.

 GenCorp, Inc., 23 F.3d 1022, 1026 (6th Cir.1994). To comply with the rule, a

 district court initially must expressly “direct the entry of final judgment as to one

 or more but fewer than all of the claims” in the case. Id. It then must determine

 whether “the needs of the parties” outweigh the efficiency of having one appeal at

 the conclusion of the case in its entirety, and it must spell out its reasons for

 concluding that prompt review is preferable. Id. at 1027.

        On appeal, the Circuit Court reviews compliance with the first requirement

 de novo, id. at 1027, and compliance with the second requirement for an abuse of

 discretion, id.; see also Curtiss–Wright Corp. v. Gen. Elec. Corp., 446 U.S. 1, 10,

 100 S.Ct. 1460, 64 L.Ed.2d 1 (1980) and GenCorp, Inc. v. Olin Corp., 390 F.3d

 433, 442 (6th Cir. 2004).

                                   ARGUMENT

   I.   To Certify Plaintiff’s Claim for Appeal, the District Court Must First
        Determine that There is a Final Decision as to Plaintiff’s FTCA Claims,
        and Then Determine that there is No Just Reason to Delay the Appeal of
        those Claims.



                                           5
Case 2:17-cv-11084-SFC-APP ECF No. 141 filed 07/09/19       PageID.3494     Page 6 of 16




       Fed. R. Civ. P. 54(b) “relaxes the traditional finality requirement for

 appellate review” in order to “strike a balance between the undesirability of

 piecemeal appeals and the need for making review available at a time that best

 serves the needs of the parties.” Lowery v. Federal Express Corp., 426 F.3d 817,

 820 (6th Cir. 2005) (citing Gen. Acquisition, Inc. v. GenCorp, Inc., 23 F.3d 1022,

 1026 (6th Cir. 1994) and Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 60 (6th Cir.

 1986)). In Sears, Roebuck & Co. v. Mackey, et. al., 351 U.S. 427, 435 (1956), the

 Supreme Court noted that Rule 54(b) provides “a practical means of permitting an

 appeal to be taken… without waiting for final decisions to be rendered on all

 claims in the case.” Id. (emphasis added). As explained in Loral Fairchild Corp.

 v. Victor Co. of Japan, Ltd., 931 F. Supp. 1044, 1046 (E.D. NY 1996): “Rule 54

 provides a mechanism to ‘avoid the possible injustice of a delay in entering

 judgment. . .’ ” Id. (emphasis added). In Curtiss-Wright Corp. v. General Electric

 Co., 446 U.S. 1, 7-8 (1980), the Supreme Court directed that the district court

 follow a two-step inquiry in evaluating whether to certify a case for appeal under

 Rule 54. First, the district court must determine whether there is a final

 decision, and second, the district court must determine that there is no just

 reason for delay. Id.

       The Sixth Circuit has given an unexhaustive list of five factors that district

 courts should consider in making this determination. That list includes:


                                          6
Case 2:17-cv-11084-SFC-APP ECF No. 141 filed 07/09/19           PageID.3495     Page 7 of 16




        (1) the relationship between the adjudicated and unadjudicated claims;
        (2) the possibility that the need for review might or might not be
        mooted by future developments in the district court; (3) the possibility
        that the reviewing court might be obliged to consider the same issue a
        second time; (4) the presence or absence of a claim or counterclaim
        which could result in set-off against the judgment sought to be made
        final; (5) miscellaneous factors such as delay, economic and solvency
        considerations, shortening the time of trial, frivolity of competing
        claims, expense, and the like. Depending upon the facts of the
        particular case, all or some of the above factors may bear upon the
        propriety of the trial court's discretion in certifying a judgment as final
        under Rule 54(b).

        Corrosioneering, Inc. v. Thyssen Envtl. Sys., Inc., 807 F.2d 1279, 1283 (6th

 Cir. 1986).

  II.   There is No Just Reason for Delay because the Adjudicated Claims and
        Unadjudicated Claims are Not Significantly Legally Related and There
        is No Possibility that Plaintiff’s FTCA Claims Might be Mooted or Set-
        Off.

        First, factor number 1 weights heavily in favor of allowing appeal because it

 does not deal with the actual facts of the case, e.g., whether or not there was a

 wrongful death or excessive force, or what events occurred on April 27, 2015 at

 Kevin Kellom’s home, etc. Instead, the claim being appealed only deals with

 procedural facts of the litigation. That is, it is an issue of when, legally, a plaintiff’s

 procedural actions are such that the Federal Torts Claims Act waives the United

 States sovereign immunity.

        Second, as to factor 2, there is no realistic possibility of a development

 occurring in the district court that would moot Plaintiff’s appeal. Plaintiff feels that


                                             7
Case 2:17-cv-11084-SFC-APP ECF No. 141 filed 07/09/19       PageID.3496    Page 8 of 16




 all of the possible outcomes of trial in the District Court would not preclude the

 need to appeal this highly important issue of law under the Federal Torts Claims

 Act.

        Finally, factor 4 weighs in favor of Plaintiff because there are no counter-

 claims in this case for there to be any set-offs.

 III.   There is No Just Reason for Delay, As There is No Risk that the Court
        of Appeals will Have the Same or Similar Issues Brought Before It
        Should Plaintiff be Allowed to Appeal the FTCA Issue.

        The third of the factors specifically named by the Sixth Circuit, and the last

 of the non-“miscellaneous,” is the chance of redundancy in the appeals. In

 determining whether there is no just reason for delay, the district court must

 consider “judicial administrative interests as well as the equities involved.”

 Curtiss-Wright Corp. v. Gen. Elec. Co., 446 U.S. 1, 8 (1980). The court must

 “determine whether ‘the needs of the parties’ outweigh the efficiency of having

 one appeal at the conclusion of the case in its entirety”. GenCorp, Inc. v. Olin

 Corp., 390 F.3d 433, 442 (6th Cir. 2004). The Supreme Court in Curtiss-Wright

 specifically concluded that it “was therefore proper for the District Judge [] to

 consider… whether the nature of the claims already determined was such that

 no appellate court would have to decide the same issues more than once even

 if there were subsequent appeals.” Id. (emphasis added).




                                            8
Case 2:17-cv-11084-SFC-APP ECF No. 141 filed 07/09/19         PageID.3497     Page 9 of 16




       In the present matter, there is absolutely no chance that the issue which

 Plaintiff wishes to appeal will also be appealable at the end of the current litigation.

 In other words, there is no risk of that redundancy wasting any court’s time. That is

 because the only claim which Plaintiffs, as a whole, are currently looking to appeal

 is Plaintiff’s state supplemental claim brought under the Michigan Wrongful Death

 statute (MCL 600.2922) and dismissed for lack of subject matter jurisdiction

 pursuant to 28 USC § 2675. The other, former, Plaintiffs wrongful death claims are

 being re-brought as a separate action, and no appeal of the same issue could arise

 from that action pursuant to § 2675 as 28 USC § 2679(d)(5), by function of law,

 grants this Court subject matter jurisdiction over the former Plaintiffs’ claims.

       Likewise, the remaining Plaintiff does not have a wrongful death claim

 under MCL 600.2922 and there is no chance that they will have anything

 dismissed pursuant to the Federal Torts Claims Act, § 2675.

       Therefore, there is simply no chance that the Court of Appeals will have to

 hear the same, or even similar, issues on appeal in this case. According to the

 United States Supreme Court, in one of their defining Fed. R. Civ. P. 54(b) cases,

 this is a major factor that should be considered and weighs heavily in favor of

 certifying the partial judgement as a partial final judgement appealable to the Sixth

 Circuit. See Curtiss-Wright Corp. v. Gen. Elec. Co., 446 U.S. 1 (1980).

 IV.   There is No Just Reason for Delay, As Trial is Distant Enough in the
       Future that the Court of Appeals can Rule Before It is Set to Begin.
                                            9
Case 2:17-cv-11084-SFC-APP ECF No. 141 filed 07/09/19        PageID.3498    Page 10 of 16




        On May 28, 2019, this Court tentatively reset the trailing trial date for

  “September/October 2019.” It is currently July 9, 2019 and, at a minimum, it will

  be a month and several weeks before a trial is to begin in this matter. If this motion

  is granted, then in the timespan between now and trial, the Circuit Court could rule

  on the issue in question and save the added expenditure of time and resources of

  the District Court, Circuit Court, the US Attorney’s, and Plaintiffs should the case

  be forced to go to trial first and then the FTCA issue be appealed.

   V.   There is No Just Reason for Delay, As In the Present Matter, Resources
        Matter Greatly and the Certification of Appeal may Save the Need for
        Two Additional Trials.

        The present matter risks going to trial three separate times, wasting this

  Court’s precious time, the government’s resources, and the parties’ effort and

  emotional well-being. The current claims are set to go forward to trial in late

  September or early October of this year. There is also a pending case before this

  Court by this cases former Plaintiffs who bring their own FTCA wrongful death

  claims. Lastly, there is Plaintiff Nelda Kellom, whose claims were dismiss and

  who will have to bring them again in another action if the appeal cannot go

  forward.

        Otherwise, should this Court's decision be reversed, much of the expense of

  discovery and trial would likely have to be duplicated, once or twice, in order to

  accommodate the dismissed Plaintiffs and Defendant who were not present.
                                           10
Case 2:17-cv-11084-SFC-APP ECF No. 141 filed 07/09/19        PageID.3499    Page 11 of 16




  Potentially, the case could be tried three times. Decisions in the first trial might

  give rise to an appeal and if there is a second trial, those same issues may give rise

  to another appeal. From a standpoint of judicial economy, both at the trial level and

  the appellate level, this case should only be tried once. Therefore, Plaintiff’s

  motion to certify the opinion and order of May 21, 2019 as partial final judgements

  able to be appealed should be granted.

  VI.   There is No Just Reason for Delay, As Plaintiff is likely to Prevail on the
        Merits of their Appeal.

        Plaintiff’s appeal deals solely with the dismissal of the claims of the Estate

  of Terrance Kellom against the United States from the action. This Court held that

  Plaintiff’s new claims, initially filed in Plaintiff’s Amended Complaint and which

  were the first claims brought against the United States, cannot constitute a newly

  initiated action against the United States based on four precedential cases. Those

  four cases included a United States Supreme Court case which states: “Our grant of

  certiorari did not encompass the question whether a new action had been filed in

  August [rather than when the complaint was actually filed] and we therefore

  express no opinion as to the correctness of the Court of Appeals' ruling on that

  issue.” McNeil v. U.S., 508 U.S. 106, 110 (1993). The second case was a Circuit

  Court case also cited by Plaintiff, Duplan v. Harper, 188 F.3d 1195 (10th Cir.

  1999), which implicitly ruled that the FTCA’s jurisdiction limitation does not

  always bar claims initiated with amended complaints when it held that “the filing
                                           11
Case 2:17-cv-11084-SFC-APP ECF No. 141 filed 07/09/19          PageID.3500    Page 12 of 16




  of the [plaintiff’s] amended complaint was properly construed as instituting a new

  action against the government.” Id. at 1200.

        The other two cases appear to be unpublished and rely heavily on the

  McNeal and Duplan opinions. They also have very dissimilar fact-patterns to the

  present matter. In Brown v. U.S., 1:07 CV 3750, 2010 WL 11610545 (N.D. Ohio

  Apr. 8, 2010), the Court seemed unsure of whether or not dismissal of the

  plaintiff’s claims against the United States was necessary, but did so anyway as a

  “precautionary measure.”

        Now pending before the court in the above-captioned case is
        Defendant United States of America’s (“Defendant” or “United
        States”) Motion to Dismiss Common Law Tort Claims or, in the
        Alternative, Motion for Summary Judgment with Respect to Common
        Law Tort Claims (ECF No. 107). Plaintiff Danny Brown
        (“Plaintiff” or “Brown”) has not filed a response to this Motion.

                                          ****

        Consequently, as a precautionary measure, the court shall dismiss
        these claims against the United States, but Plaintiff, if he wishes to
        continue, shall refile the claims with this court as a related case.

        Brown v. U.S., 1:07 CV 3750, 2010 WL 11610545, at *1-2 (N.D. Ohio Apr.

  8, 2010). Finally, this Court relied on another case, VanHorn v. Walton, 2013 WL

  119252 at *2 (E.D. Mich. 2013), which Plaintiff feels is entirely inapplicable for

  several reasons. First, because the plaintiff in that case filed their initial complaint

  against a United States agency, not a United States employee who had not yet been

  certified as acting within the scope of his federal employment. Second, the plaintiff
                                            12
Case 2:17-cv-11084-SFC-APP ECF No. 141 filed 07/09/19          PageID.3501     Page 13 of 16




  never administratively exhausted his claims with that agency, as at the time of the

  opinion VanHorn appears to have not received an administrative denial and six

  months had not yet passed since his filing of his complaint. Under these last set of

  circumstances it is obvious that VanHorn’s amending his complaint could not cure

  his premature filing, where even a newly filed complaint would have still been

  premature at that time.

        To summarize, of the four cases relied upon by the Court, the Supreme

  Court case and the Circuit Court case both appear to favor Plaintiff’s position,

  while the two unpublished District Court cases appear to neither support nor go

  against Plaintiff’s position. Plaintiff feels that for this reason, they possess a

  substantial likelihood of succeeding on the merits in the Circuit Court.

 VII.   There is No Just Reason for Delay, As Plaintiff will be Irreparably
        Harmed if No Stay Issues.

        Plaintiff, the Estate of Terrance Kellom, will be irreparably harmed if a stay

  is not ordered because an intensive and lengthy trial will commence against

  Defendant Agent Quinn, likely during the appeals process, and multiple issues will

  be raised if the Court of Appeals then overrules the current holding.

        Irreparable harms include the inefficiency of Plaintiff being forced undergo

  the rigors of trial and testimony twice, of having to prepare for and participate in

  multiple trials for the same issue. If there is a defect with the first trial that either

  party must appeal, then an appeal of the first trial could be proceeding in Circuit
                                             13
Case 2:17-cv-11084-SFC-APP ECF No. 141 filed 07/09/19         PageID.3502    Page 14 of 16




  Court while the second trial against the United States is also proceeding in District

  Court. Not only would this constitute real harm to Plaintiff’s case, but the

  concurrent or near concurrent litigation would multiply the chances of other

  irreparable harm to Plaintiff.

        From any of these possible situations issues of res judicata would likely

  arise, possibly barring the raising of important issues during the second trial.

  Where res judicata issues did not arise, Plaintiff’s would be likely forced to

  relitigate those specific issues. If this required family testimony, the irreparable

  harm caused by such traumatic experiences cannot be overstated, especially when

  the experience is duplicative and unnecessary.

        Finally, there is a chance that Plaintiff would lose the right to a jury trial in

  their case against the United States, should they be required to go to a second trial.

                                    CONCLUSION

        WHEREFORE, Plaintiffs ask this honorable Court to GRANT their Motion

  and order the following:

            a. That the Judgement of May 21, 2019 is a partial final judgement

               pursuant to Fed. R. Civ. P. 54(b) of Plaintiff’s FTCA claims;

            b. That, for the above-stated reasons, there is no just reason for delay of

               Plaintiff Nelda Kellom’s appeal of the partial final judgement; or

            c. In the alternative, to issue a revised version of the May 21 Opinion


                                            14
Case 2:17-cv-11084-SFC-APP ECF No. 141 filed 07/09/19   PageID.3503   Page 15 of 16




              and Order (ECF No. 112) with the requests a. and b. added to the

              Opinion and Order itself.

                                                 Respectfully submitted,

                                                 AYAD LAW, PLLC

                                                 /s/Nabih H. Ayad
                                                 Nabih H. Ayad (P59518)
                                                 645 Griswold Suite 2202
                                                 Detroit, MI 48226
                                                 P: (313) 983-4600
                                                 F: (313) 983-4665
        Dated: July 9, 2019                      ayadlaw@hotmail.com




                                          15
Case 2:17-cv-11084-SFC-APP ECF No. 141 filed 07/09/19     PageID.3504   Page 16 of 16




                           CERTIFICATION OF SERVICE

        I hereby certify that on July 9, 2019, I electronically filed the foregoing

  paper with the Clerk of the Court using the ECF system, which will send

  notification to all counsel of record.

        Brandon C. Helms
        Assistant United States Attorney
        211 W. Fort Street, Suite 2001
        Detroit, MI 48226
        T: (313) 226-9639
        brandon.helms@usdoj.gov

                                                   Respectfully submitted,

                                                   /s/Nabih H. Ayad
                                                   Nabih H. Ayad (P59518)
                                                   645 Griswold Suite 2202
                                                   Detroit, MI 48226
                                                   P: (313) 983-4600
                                                   F: (313) 983-4665
        Dated: July 9, 2019                        ayadlaw@hotmail.com




                                           16
